Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/14/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 11/14/22 have been considered as follows.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,8-10 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lv (US 20210096329). 

    PNG
    media_image1.png
    473
    768
    media_image1.png
    Greyscale

Regarding claim 1, Lv teaches (Fig. 7, Table 7, ++-++-+-) An imaging lens system, comprising:
a first lens, a second lens, a third lens having negative refractive power, a fourth lens having a convex image-side surface at an optical axis, a fifth lens, a sixth lens, a seventh lens having a concave image-side surface at the optical axis, and an eighth lens, disposed in order from an object side in a direction of an imaging plane,
wherein a ratio (TTL/2IMGHT) between a distance (TTL) from an object-side surface of the first lens to the imaging plane and a diagonal length (2IMGHT) of the imaging plane is 0.78 or lower (7.0101/9.06=0.77).

Regarding claim 2, Lv further teaches The imaging lens system of claim 1, wherein the first lens has positive refractive power (Table 7).

Regarding claim 3, Lv further teaches The imaging lens system of claim 1, wherein the second lens has positive refractive power (Table 7).

Regarding claim 5, Lv further teaches The imaging lens system of claim 1, wherein the fourth lens has positive refractive power (Table 7).

Regarding claim 8, Lv further teaches The imaging lens system of claim 1, wherein the fifth lens has a concave object-side surface (Table 7).

Regarding claim 9, Lv further teaches The imaging lens system of claim 1, wherein an effective radius of an object-side surface of the second lens is greater than an effective radius of an object-side surface of the fourth lens (Fig. 37).

Regarding claim 10, Lv further teaches (Table 3) The imaging lens system of claim 1, wherein a distance (D34) (0.0.599) from an image-side surface of the third lens to an object-side surface of the fourth lens is greater than a thickness (T8) (0.5) of the eighth lens at a center of the optical axis.

Claim(s) 1,7,11-13,15-16 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Huang (US 20210096330). 

    PNG
    media_image2.png
    510
    818
    media_image2.png
    Greyscale

Regarding claim 1, Huang teaches (Fig. 7, Table 7, ++-+-++-) An imaging lens system, comprising:
a first lens, a second lens, a third lens having negative refractive power, a fourth lens having a convex image-side surface at an optical axis, a fifth lens, a sixth lens, a seventh lens having a concave image-side surface at the optical axis, and an eighth lens, disposed in order from an object side in a direction of an imaging plane,
wherein a ratio (TTL/2IMGHT) between a distance (TTL) from an object-side surface of the first lens to the imaging plane and a diagonal length (2IMGHT) of the imaging plane is 0.78 or lower (7.31/10.4).

Regarding claim 7, Huang further teaches The imaging lens system of claim 1, wherein the fifth lens has negative refractive power (Table 7).

Regarding claims 11-13,15-16 mutatis mutandis, Huang teaches all the limitations as stated in claim 1 rejections above (FOV=83.8, Fno=1.5, Table 15).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 11,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9523841). 

    PNG
    media_image3.png
    544
    425
    media_image3.png
    Greyscale

Regarding claim 11, Chen teaches (Fig. 23, Table 23, ++-+-++-) An imaging lens system, comprising:
a first lens, a second lens, a third lens having negative refractive power, a fourth lens having a convex image-side surface at an optical axis, a fifth lens, a sixth lens having a convex object-side surface, a seventh lens having a concave image-side surface at the optical axis, and an eighth lens, disposed in order from an object side in a direction of an imaging plane.

Chen does not explicitly teach a field of view (FOV) is 78-85.
Absent any showing of criticality and/or unpredictability, having a field of view (FOV) is 78-85 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a smaller field of view (e.g., by cropping the image).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by having a field of view (FOV) is 78-85 for the purposes of having a smaller field of view.
 
 Regarding claim 14, Chen further teaches further teaches The imaging lens system of claim 11, wherein the imaging lens system satisfies a conditional expression as below:
2.7<|f1/f8|<6.2 (34.9/9.95)
where f1 is a focal length of the first lens, and f8 is a focal length of the eight lens.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234